Citation Nr: 0517837	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-11 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from May 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran contends, in essence, that his service-connected 
epilepsy disability is worse that currently evaluated.  The 
most recent VA examination was undertaken nearly three years 
ago.  In a statement dated in November 2004, the veteran's 
representative requested that the veteran be hospitalized for 
a period of observation in order to determine the extent of 
his epilepsy.  The Board agrees that more current medical 
evidence would be helpful in evaluating the epilepsy.

Further, the veteran maintains that he has been in receipt of 
Social Security Administration (SSA) benefits since 1986.  An 
attempt should be undertaken to associate the veteran's SSA 
records with the claims file.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

After review of the record, the Board concludes that the case 
must be REMANDED to the RO via the Appeals Management Center 
in Washington, D.C., for additional evidentiary development.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Jacksonville Outpatient Clinic for the 
period from July 2004 to the present.

2.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be evaluated to determine the 
nature and extent of his service-
connected seizure disability.  The claims 
folder should be made available to the 
examining physician(s) in conjunction 
with the examination.  The examining 
physician should state the frequency and 
type of seizure during the past 12 
months, including any change in frequency 
pattern.  If possible, record the actual 
number of seizures in each calendar 
month.  If the veteran keeps a seizure 
diary, record dates of seizures.  The 
physician should also discuss the effect 
of epilepsy on daily activities, 
including the effects of medications.  To 
the extent possible, the physician should 
offer an opinion as to whether the 
veteran's seizure disorder is so severe 
as to preclude substantially gainful 
employment.  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

